The opinion of the court was delivered, November 3d 1870, by
Agnew, J.
— The chief question in this case, as to the time of the confirmation of the report of viewers, was decided here at last term in the “Road from Herrick’s to Cussewago Bridge.” We there held that when the report is filed in due time, to wit, at or before the term to which it is returnable, and is ready to be taken up by the court, but has to pass over to an adjourned court, the confirmation nisi then will not vitiate the proceedings. We-are compelled to recognise the fact that the press of business in criminal and other cases in the Quarter Sessions often requires the road business to be laid over to an adjourned court. If the adjournment leave a reasonable time for exceptions before the following term, we cannot say that the requirement of the road law is disobeyed. The cases in 8 Casey 282, 12 Casey 87, and 1 Wright 255, are all instances of confirmations out of time at a subsequent term, with an order to reach back nunc pro tunc to the proper term. This is in violation of the act requiring the report to be returned at the next term, and after confirmation to lie over until the following term before it can be recorded. But in the present case the report came in in due time, and the only irregularity alleged is that the court did not confirm it nisi until an adjourned court. There being ample time intervening between *187the confirmation nisi and the following term, we cannot say there was error. To give the law such a rigid interpretation would cause a great many reports to fall, and add largely to the expense of road proceedings. The case before us is very different from that supposed by Justice Church in 8 Casey 284, to wit, confirmation on tbe last day of a term where tbe end of one term is tbe beginning of another, as in Allegheny county, and no time would intervene therefore between tbe confirmation and tbe following term for exceptions. That would be unreasonable, and against the intention of the legislature, which was to allow a reason-able time to make objections against tbe road.
Tbe report as to tbe grading is substantially that none is necessary. The report evidently means that some filling or excavation only is necessary to get upon tbe bridge at tbe terminus of the road. This is not tbe grading meant in tbe act, and tbe viewers and tbe court must have been satisfied that tbe connection between tbe terminus of tbe road and tbe bridge could be conveniently made.
Proceedings affirmed with costs.